Citation Nr: 9901064	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right shoulder 
rotator cuff tendonitis.

2.  Entitlement to an increased rating for chondromalacia 
patellae of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia 
patellae of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for muscle tension and 
migraine headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1995.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from rating decisions dated in November 1995 and 
January 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends his left knee, right knee, and headache 
disabilities are more severe than currently evaluated.  He 
further contends that he has a right shoulder disability 
which began during his period of active service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence warrants service 
connection for right shoulder rotator cuff tendonitis.   It 
is further the decision of the Board that the preponderance 
of the evidence is against the claim for an increased rating 
for chondromalacia patellae of the right knee, currently 
evaluated as 10 percent disabling, and against the claim for 
an increased rating for chondromalacia patellae of the left 
knee, currently evaluated as 10 percent disabling.  
Additionally, it is the decision of the Board that an 
increased rating of 30 percent is warranted for the veterans 
muscle tension and migraine headaches.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  Right shoulder cuff tendonitis was initially manifested 
in service.

3.  The veterans right knee disability is manifested by 
complaints of pain and instability.

4.  The veterans left knee disability is manifested by 
complaints of pain and instability.

5.  Manifestations of the veterans muscle tension and 
migraine headaches include approximately one completely 
prostrating attack per month.


CONCLUSIONS OF LAW

1.  Right shoulder cuff tendonitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.303 (1998).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patellae of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia patellae of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

4.  The criteria for a rating of 30 percent for muscle 
tension and migraine headaches are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection  Right Shoulder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110, 1131;  38 C.F.R. § 3.303.  
The evidence may also show that a disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110, 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

A service medical record dated in July 1995 shows that the 
veteran complained of chronic right shoulder pain since 1993 
upon waking, with limited range of motion.  There was no 
history of dislocation.  He related an increase in symptoms 
over the last two to three months.  Physical examination 
showed the joint to be intact.

During an October 1995 VA examination, examination of the 
right shoulder was negative.  Three X-ray views of the right 
shoulder showed no significant degenerative osteoarthritic 
changes at the acromioclavicular joint or glenohumeral 
joints.  The examiner stated that no shoulder condition was 
found.

During a VA examination in December 1997, the history of 
being seen in service for shoulder discomfort since 1993 was 
noted.  The veteran indicated that his shoulder was getting 
gradually worse.  The veteran was diagnosed with rotator cuff 
tendonitis of the right shoulder.

In the case at hand, the medical evidence stronly suggests 
that the veterans current right shoulder rotator cuff 
tendonitis was incurred during his period of active service.  
Service medical records confirm that the veteran was seen 
during service for right shoulder discomfort. Although during 
an October 1995 VA examination, examination of the shoulder 
was negative, on subsequent VA examination in December 1997, 
a diagnosis of right shoulder rotator cuff tendonitis was 
reported. At that time, the veteran said he had been having 
continuing right shoulder problems since 1993, in service. 
Resolving the benefit of the doubt in the veterans favor, it 
can be concluded that the current right shoulder disability 
did have its onset in service. 38 U.S.C.A. §§ 1110, 1131, 
5107(a);  38 C.F.R. §§ 3.303; Hampton v. Gober, 10 Vet.App. 
481 (1997).


Increased Rating Claims

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is satisfied that all 
available evidence necessary for an equitable decision has 
been obtained and that no further assistance to the veteran 
is required to comply with VAs duty to assist pursuant to 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board is of 
the opinion that this matter presents no evidentiary 
considerations which would warrant a detailed exposition of 
the remote clinical history pertaining to the disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10 (1998).

Increased Rating  Knees

VA records of medical treatment show that the veteran was 
seen at the orthopedic surgery department in May 1996.  He 
complained of anterior knee pain over a number of years which 
had been exacerbated by walking up and down hills.  On 
physical examination, there was no effusion on either knee.  
He had no ligamentous laxity with respect to varus / valgus 
or Lachmans examination.  There was some slight pain to 
palpation at the inferior pole of the patella, bilaterally, 
as well as mild pain to compression of the patella/femoral 
joint.  He had about 25 percent patella glide, medially and 
laterally on both knees.  He had full range of motion in both 
knees.  McMurrays test was negative.  X-ray of the knees 
showed no abnormalities and no degenerative changes.  The 
veteran was advised to continue taking Motrin.  He was given 
a prescription for physical therapy for quadriceps strength 
and exercises.

VA records of treatment dated in January 1997 show the 
veteran was diagnosed with bilateral patellae tendonitis and 
chondromalacia patella.  

During a VA orthopedic examination in December 1997, the 
veteran complained of daily pain in the right knee which was 
getting a little better if there was any change.  According 
to the veteran, the knee was stronger than it was in the 
past, but still made noise and hurt.  It gave way about once 
or twice a year and hurt him when he climbed.  He stated he 
climbed about 2,000 steps per day at the power plant.  If he 
sat with his knees bent, they began to hurt so that he had to 
change position frequently.  He was not using a cane, and had 
stopped using a lift in his shoe given to him by a 
chiropractor, because it made his left hip hurt.  

With respect to the left knee, this had gotten worse over the 
years, and was the worst knee now.  It cracked when he walked 
and hurt, particularly with steps.  It gave way about four to 
five times per year.  He did not use a cane for it.  It did 
not alter what he did at work, but he did have pain when he 
climbed the stairs.  He used to ride a bike but had stopped 
because of the pain.  He did not hike anymore because of time 
constraints and his knee trouble.  

Upon physical examination, there was no instability of either 
knee and McMurrays test was negative.  Range of motion was 
zero to 135 degrees bilaterally.  The veteran could stand on 
his heels, toes, and squat and return to standing without 
difficulty.  X-rays of the knees were normal, without 
fracture, degenerative changes, or joint effusion.  The 
examiners diagnosis was bilateral chondromalacia patellae.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment is rated as 10 percent disabling if slight, as 20 
percent disabling if moderate.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for such joint if it is a major joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 15 degrees is rated as 20 percent disabling; to 10 
degrees is rated as 10 percent disabling; and to 5 degrees or 
less is rated as noncompensably disabling.

In the present case, X-rays have been negative for any 
pathology, and there is no evidence of arthritis.  Physical 
examinations revealed that the veterans range of motion was 
135 degrees in both knees.  The veteran could stand on his 
heels, toes, and squat and return to standing without 
difficulty.  

Since there is no objective evidence of any right or left 
knee pathology other than chondromalacia patellae, which does 
not hinder the veterans range of motion or ability to 
perform such tasks as standing on his heels and toes or 
squatting, the veterans complaints of pain and instability 
can justify no more than a rating of 10 percent for each knee 
(corresponding to slight impairment) under 38 C.F.R. 4.71a, 
Diagnostic Code 5257, the diagnostic code for other 
impairment of the knee.  Accordingly, the claim for a rating 
in excess of 10 percent for right knee disability is denied, 
and the claim for an increased rating in excess of 10 percent 
for left knee disability is denied.  Moderate impairment is 
not shown by the record  for example, the veteran can squat 
and raise himself back up, and stand on his heels and toes, 
without difficulty.  Moreover, X-rays have not shown any 
additional impairment of the knees.

In addressing this issue, the Board has considered all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  On this point, the Board notes that X-rays 
have failed to show arthritis or degenerative joint disease 
of the veterans knees.

Increased Rating -- Headaches

VA records of medical treatment dated in January 1997 show 
that the veteran continued to complain of headaches.  He was 
diagnosed with headaches, on tension.  

During a VA examination in December 1997 the veteran 
complained of headaches ranging in severity from normal  to 
incapacitating.  He complained of a constant  24-hour-a-day 
bifrontal ache.  He stated there were severe exacerbations, 
about three to four times per week.    He stated that these 
lasted from a half hour to 1 ½ days.  With these, he had no 
rhinorrhea and no fortification spectra.  There were no 
neurological focal deficits.  He had trouble remembering 
things when he had severe headaches.  He had been on many 
medications, including Midrin, beta blockers and 
nonsteroidals, but with no effect.  In the last 60 days, he 
had lost two days of work due to his headache.  He usually 
tried to work through severe headaches.  If he was at home 
when he had a severe headache, he could do some nondemanding, 
nonstressful things.  By history, two CAT scans during 
service were normal.    The inservice diagnosis was both 
tension and migraine headaches.   Massage had helped the 
daily headaches but not the severe ones.  Physical 
examination was normal.  The diagnosis was chronic muscle 
tension headaches and frequent migraine headaches.  

The RO rated the veteran's headaches as 10 percent disabling 
under 38 C.F.R. 4.124a, Diagnostic Code 8100.  Under that 
code, migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrants a 10 percent evaluation.  A 30 percent evaluation is 
appropriate for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is warranted 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. 4.124a, Diagnostic Code 8100.  

In the present case, the evidence shows that the veteran has 
had significant muscle tension and migraine headaches from 
his period of active service forward.
At his December 1997 VA examination, the veteran stated that 
he had constant normal headaches, with more severe 
exacerbations.  He stated that he usually tried to work 
through these headaches, but the in the last 60 days he had 
lost two days of work because of his headaches.  The Board 
accepts the history as given by the veteran as credible 
evidence of a condition analogous to prostrating attacks 
occurring on an average of once a month.  The Board further 
has taken into consideration that the veteran apparently has 
constant muscle tension headaches in addition to periodic 
migraine headaches.  Accordingly, a rating of 30 percent is 
warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

A rating of 50 percent is not warranted because the record 
does not show frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. 4.124a, Diagnostic Code 8100.  The veteran is able to 
work most days, apparently missing about one day a month due 
to his headaches.


ORDER

Service connection for right shoulder rotator cuff tendonitis 
is granted.
of the right knee is denied.

A rating in excess of 10 percent for chondromalacia patellae 
of the left knee is denied.

An increased rating of 30 percent for muscle tension and 
migraine headaches is granted.




		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
